Exhibit 10.1


Chicago Bridge & Iron Company
Agreement and Acknowledgment of 20XX Restricted Stock Unit Award


«Name»




This Agreement and Acknowledgment (the “Agreement”) between you and the
Committee (the “Committee”) for the 2008 Long-Term Incentive Plan (the “Plan”)
maintained by a subsidiary of Chicago Bridge & Iron Company N.V., a Netherlands
corporation (the “Company”), states the terms of and your rights concerning the
Restricted Stock Units (“Units”) hereby awarded to you pursuant to the Plan.
This Agreement is subject to the terms of the attached Plan (which is
incorporated in this Agreement by this reference) which describes your rights
and the conditions and limitations affecting those rights. Together, the Plan
and this Agreement state all of the rights and obligations of the parties
concerning this Restricted Stock Unit Award. Unless defined otherwise, all
capitalized terms used in this Agreement shall have the same meaning as used in
the Plan.
The award represented by this Agreement is not valid unless you sign and return
the Agreement and Acknowledgement on the last page.
A.    Overview of Your Restricted Stock Units
1.    Number of Restricted Stock Units Granted:         «RSU»
2.    Date of Grant:        <<Date of Grant>>
3.    Date(s) of Lapse of Period of Restrictions:
Date                    Percentage of Award Vesting
<<Vesting Date(s)>>     <<Percentage Vesting on Such Date(s)>>


B.    Other Terms and Conditions
1.    Form of Award.


This is an award of Restricted Stock Units, with each Unit being a bookkeeping
unit representing your right to be issued and to receive a common share
(“Share”) of Chicago Bridge & Iron Company N.V. upon the lapse of risks of
forfeiture and restrictions on each Unit during the Period of Restrictions
specified in Section A above.


2.    Termination of Employment.


If your employment with the Company or any of its Subsidiaries or affiliated
companies terminates during the Period of Restrictions, your Restricted Stock
Units which are not then vested shall be forfeited as of the date of your
termination of employment. Notwithstanding the foregoing, if that termination of
employment is a result of death, Retirement (as defined below), Disability or
dismissal for the convenience of the Company (other than involuntary termination
of employment for willful misconduct or gross negligence, as it may be
determined at the sole discretion of the Committee) during the Period of
Restrictions, such Restricted Stock Units shall vest and become nonforfeitable
and the Period of Restrictions shall terminate.


1 <<Date>> RSU Agreement-LTIP
 

--------------------------------------------------------------------------------






For purposes of this Agreement, “Retirement” shall mean a termination of
employment that is a “Retirement” as defined in the Plan for Awards granted on
or after February 19, 2015, but only if such a termination of employment also is
(i) not the result of, or undertaken to avoid, an involuntary termination of
employment for willful misconduct or gross negligence, as may be determined at
the sole discretion of the Committee, (ii) not to enable your taking employment
with a company engaged in (A) offering licensed process technologies, catalysts,
specialized equipment or engineered products for use in petrochemical
facilities, oil refineries and/or gas processing plants, (B) providing
engineering, procurement, fabrication, construction or maintenance services for
energy infrastructure facilities, (C) providing piping, storage tanks or vessels
for the oil and gas, water and wastewater, mining or power generation
industries, (D) providing design-build infrastructure projects for federal,
state or local governments, (E) providing design-build services for marine or
transportation projects, (F) providing environmental services including
remediation and restoration of contaminated sites, emergency response or
disaster recovery for government and/or private sector clients, or (G) any
business activity engaged in by the Company or its subsidiaries or affiliates
during the Period of Restrictions; unless such employment has the prior written
approval of the Committee, and (iii) upon advance written notice to the
Committee and agreement on such terms and conditions which the Committee in its
sole discretion deems appropriate to achieve a smooth transition of duties.


3.    Dividends and Voting.


If during the Period of Restrictions prior to a Vesting Date or forfeiture of
Restricted Stock Units, the Company pays a dividend or distribution, whether
paid in cash, equity securities in the Company, rights to acquire equity
securities in the Company or any other property with respect to outstanding
Shares (including, but not limited to, a share dividend to effect a stock
split), then:


(a)with respect to share dividends or distributions to effect a stock split you
will be credited with additional Restricted Stock Units equal to the product of
(i) the Restricted Stock Units awarded hereby that have not been exchanged or
settled by the Company for Shares, or forfeited, and (ii) the fair market value
of the aggregate share dividend or distribution that would have been distributed
with respect to the number of Shares issuable under the Restricted Stock Units
awarded hereby that have not been exchanged, settled or forfeited, as determined
by the Committee in its sole discretion, divided by (iii) the Fair Market Value
of a Share on the date of such dividend or distribution. Each additional
Restricted Stock Unit awarded under this Section will be subject to the same
restrictions and terms and conditions of the Plan and this Agreement as the
Restricted Stock Units with respect to which they were credited and will be
exchanged or settled for cash or Shares, as determined by the Committee in its
sole discretion, at the same time and on the same basis as such Restricted Stock
Units; and


(b)    with respect to any other form of dividend or distribution you will be
credited in an amount equivalent to the fair market value of such dividend or
distribution paid with respect to Shares represented by the Restricted Stock
Units which have been awarded to you and which have not been forfeited, which
fair market value shall be determined by the Committee in its sole discretion.
The Company will make a cash payment to you, in the form of compensation, in an
amount equal to the total of such credits at the same time and on the same basis
as such Restricted Stock Units.


You may not direct the voting of the Shares represented by the Restricted Stock
Units during the Period of Restrictions until the Shares have been issued and
you are informed that voting rights have been passed through to you.


    




2 <<Date>> RSU Agreement-LTIP
 

--------------------------------------------------------------------------------






4.    Interpretation.


The Committee shall have the right to interpret the terms of this Agreement.


5.    Unit Restrictions.


The Restricted Stock Units awarded under this Agreement may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, whether
voluntarily or involuntarily, by operation of law or otherwise, until the
applicable Date(s) of Lapse of Period of Restrictions. If any assignment,
pledge, transfer, or other disposition, voluntary or involuntary, of the
Restricted Stock Units shall be made, or if any attachment, execution,
garnishment, or lien shall be issued against or placed upon the Restricted Stock
Units, before the applicable Date(s) of Lapse of Period of Restrictions, all
Units not previously vested shall be forfeited as of the date of such pledge,
transfer, disposition, attachment, execution, garnishment or lien.


The Shares issued in respect of Restricted Stock Units granted under this
Agreement shall be freely transferable by you on the applicable Date(s) of Lapse
of Period of Restrictions specified above. The Company will deliver to you (or
if you have died, to your Beneficiary), in book entry form the Shares issued in
respect of Units which have not been forfeited as soon as practicable after the
Date(s) of Lapse of Period of Restrictions specified above.


6.    Change of Control Vesting Not Applicable.


Article 13 of the Plan (“Change of Control”) shall not apply to this Award
unless the Award would otherwise terminate in the Change of Control.
Accordingly, the restriction period and restrictions on this Restricted Stock
Unit Award shall not lapse by reason of any event that is a Change of Control
that does not otherwise terminate the Award.


If you have a separate agreement with the Company providing for the treatment of
your Restricted Stock Units upon a Change of Control, that agreement will govern
to the extent that treatment is more favorable to you than the provisions of
this Section.


7.    Limitations of Other Law.


The Restricted Stock Units under this Agreement are intended either to be exempt
from the restrictions of Section 409A of the Code as short term deferrals or to
comply with those restrictions by providing for payment at a specified time or
on a fixed schedule.


Nothwithstanding any provision of this Agreement to the contrary, if you are a
“specified employee” within the meaning of Section 409(A) of the Code (“Section
409(A)”) as of the date of your termination of employment and the Company
determines, in good faith, that immediate payments of any amounts or benefits
would cause a violation of Section 409(A), then any amounts or benefits which
are payable under this Award upon your “separation from service” within the
meaning of Section 409(A) which (i) are subject to the provisions of Section
409(A); (ii) are not otherwise excluded under Section 409(A); and (iii) would
otherwise be payable during the first six-month period following such separation
from service shall be paid on the first business day next following the earlier
of (1) the date that is six months and one day following your separation from
service or (2) the date of your death.


In the event that applicable law of any jurisdiction may, as determined in the
sole discretion of the Committee, limit, impede, restrict or prohibit any
issuance of Restricted Stock Units


3 <<Date>> RSU Agreement-LTIP
 

--------------------------------------------------------------------------------




pursuant to the Plan or this Agreement or any of their terms, then this
Agreement shall, in the sole discretion of the Committee, be amended to the
extent necessary, or rescinded, to comply with any such law.
Committee for the
2008 Long-Term Incentive Plan




Please acknowledge your designation by the Committee to participate in the Plan
and this Agreement, and your agreement to abide by the provisions of the Plan as
amended and this Agreement, by signing below and returning a copy of the entire
agreement including this page to the attention of ________, Corporate Human
Resources by ____________.


Agreement and Acknowledgment
By signing a copy of this Agreement and returning it to Corporate Human
Resources, I acknowledge that I have read the Plan, and that I fully understand
all of my rights under the Plan, as well as all of the terms and conditions
which may limit my eligibility to receive and to vest in Restricted Stock.
Without limiting the generality of the preceding sentence, I understand that my
right to acquire Shares in respect of my Restricted Stock Units is conditioned
upon my continued employment with Chicago Bridge & Iron Company or its eligible
Subsidiaries or Affiliates through the end of the applicable Period of
Restrictions as set forth above in this Agreement and the Plan.


                            
«Name» - Participant


Date:                


4 <<Date>> RSU Agreement-LTIP
 